 In the Matter of SHEFFIELD STEEL OF TEXASandUNITED STEELWORKERSOF AMERICA,C.I.O.Case No. 16-R-1223.-Decided July 31,19115Mr. George Rice,of Houston, Tex., for the Company.Mr. Paul L. Cross,of Houston, Tex., for the Union.Miss Aida Casanas,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by United Steelworkers of America,C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofSheffield Steel of Texas,' Houston, Texas, herein called the Company,the National Labor Relations Board provided for an appropriatehearing upon due notice before William J. Scott, Trial Examiner.Said hearing was held at Houston, Texas, on May 16, 1945. TheCompany and the Union appeared and participated.All partieswere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSheffield Steel of Texas is engaged in the manufacture of steel prod-ucts.It is an unincorporated division of the American Rolling MillCompany of Middleton, Ohio, and is affiliated with Sheffield Steel,Name as corrected in accordance with evidence adduced at the hearing demonstratingthat the Company is no longer a corporation.In previous proceedings before the Board,and in the present petition,the Company was designated as Sheffield Steel Corporation ofTexas63 N. L. R. B., No. 6.80, SHEFFIELD STEEL OF TEXAS81.Corporation of Ohio.The Company and the above two corporationshave some officers in common.The raw materials primarily used bythe Company are iron ore mined in Texas and Mexico, coal mined inOklahoma, and scrap iron obtained from Texas and Louisiana.Ap-proximately 25 percent of the Company's finished products is shippedoutside the State of Texas.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATION INVOLVEDUnited Steelworkers of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Company.III.THEQUESTION CONCERNING REPRESENTATIONUnder date of February 16, 1945, the Union requested recognitionfrom the Company as bargaining representative of all the janitorsemployed by the Company. In a conference the Company replied thatitwould not recognize the Union as such.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNIT; THE DETERMINATION OF REPRESENTATIVESThe Union seeks to represent all the janitors employed by the Com-pany, with the intention of including them in the production andmaintenance unit it now represents.On October 8, 1942, the Boardcertified the Union as exclusive bargaining agent of all the Company'sproduction and maintenance employees, pursuant to a Decision andDirection of Election issued on September,4, 1942.3Following thecertification the Union and the Company entered into an agreementYThe Field Examiner reported that the Union submitted 23 membership cards, 14 ofwhich bore the apparently genuine original signatures of persons listed on the Company'spay roll of March 20, 1945,which contained the names of 20 employees in the appropriateunit ; and that the cards were dated asfollows : 1 in April 1944;1 in October 1944; 10 inNovember 1944; and 2 in December 1944.8SeeMatter of Sheffield Steel Corp.of Texas,43 N. L. R. B. 956.In this proceedingthe Board found appropriate a unit of all production and maintenance employees, includingshipping clerks,but excluding superintendents and assistant superintendents,allturnforemen and non-working foremen, melters, all rollers except plate mill rollers, generaloffice employees,general and turn inspectors,timekeepers, laboratory employees andwatchmen. 82DECISIONS OF NATIONAL LABOR RELATIONS BOARDin which the janitors were specifically excluded.A second agreementwas executed by the same parties and the janitors were also excludedtherefrom.The parties in entering into these agreements apparentlyconstrued the Board's certification as excluding the janitors from theannit together with officer workers, although janitors were not expresslynamed therein.'The Company contends that the janitors should not be added to theproduction and maintenance unit because its history of collectivebargaining demonstrates that they were always excluded from. fl,latunit; that the janitors will receive no benefits from representation by,abargaining agent; that labor relations between the Union and theCompany regarding the present unit have been satisfactory; and thatthe unit should not be changed.The Company also argues that thejanitors are confidential employees because sometimes they carry im-portant messages and have access to confidential papers left at thedifferent offices.The latter contention clearly is without merit.'The employees in question are hourly paid like the Company's pro-duction and maintenance workers ; they perform the ordinary workof janitors in the different offices and shops throughout the plant, andthose working in the plant are under the supervision of the variousdepartment superintendents.Although the Board's policy is, ingeneral, to follow the history of collective bargaining in determiningappropriate bargaining units, this policy does not preclude the en-largement of an existing unit by the addition of a group of employeeswhich, in respect to function and other factors - indicative of com-munity of interest, can properly form a part of the historical unit.We note that the Board, in its prior determination, did not excludethe janitors from the production and maintenance unit, and that theirinclusion in that unit would conform to our general practice.Therecord does not indicate any reason why the harmonious collectivebargaining relations between the Company and the Union would bedisturbed by granting the present petition.As we find no merit in any of the Company's contentions, we con-clude that the janitors may properly form a part of the larger pro-duction and maintenance unit already represented by the Union, ifthey so desire.6We shall, accordingly, direct an election only among the janitors,so that they may indicate their desire as to whether or not they shouldbe added to the established bargaining unit represented by the Union.The voting group will be: all janitors employed by the Company in4 Janitors were advised that they wereineligibleto vote in theelection.5SeeMatter of Aluminum Company of America,54 N. L. R. B. 834, andMatter of BradFoote GearWorks,Inc.,60 N. L. R. B. 97.6 SeeMatter of MichiganBell Telephone Company,58N. L. It. B.622;Matterof Armourand Company,61 N. L. It. B. 758; andMatter of Dahlstrom MetallicDoor Company,61N. L. R. B. 1160. SHEFFIELD STEEL OF TEXAS83itsHouston offices, excluding any supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action.We shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the aforesaid voting group who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.?DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Sheffield Steelof Texas, Houston, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among the em-ployees in the voting group described in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll peric,d because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since, quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to deter-mine whether or not they desire to be represented by United Steel-workers of America, C. I. 0., for the purposes of collective bargaining.7The Union's request to be designated on the ballot by the number of its local is herebyreferred to the Regional Director.662514-46-vol 63i